FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC HENRY SALDIVAR,                             No. 12-16062

               Plaintiff - Appellant,            D.C. No. 3:10-cv-03809-JW

  v.
                                                 MEMORANDUM*
MICHAEL SAYRE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Eric Henry Saldivar appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Saldivar

failed to establish a genuine dispute of material fact as to whether any of the

defendants were deliberately indifferent in the treatment of his esophageal varices,

motion sickness, and ruptured appendix. See id. at 1060 (“Deliberate indifference

is a high legal standard. A showing of medical malpractice or negligence is

insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a

difference of opinion does not amount to deliberate indifference, unless the

prisoner shows that the defendants chose a medically unacceptable course of

treatment in conscious disregard of an excessive risk to the prisoner’s health).

      The district court did not abuse its discretion in denying Saldivar’s motion

for appointment for counsel because Saldivar did not demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth the standard of review and explaining the “exceptional circumstances”

requirement).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Saldivar’s state law claims after dismissing his


                                           2                                      12-16062
federal claims. See 28 U.S.C. § 1367(c)(3); Tritchler v. County of Lake, 358 F.3d

1150, 1153 (9th Cir. 2004) (setting forth the standard of review).

      AFFIRMED.




                                          3                                 12-16062